Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 11, and 20 pending in the present application. Claim 19 has been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 December 2019 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 9, filed 01 March 2021, with respect to the objection to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments, see pages 9 and 10, filed 01 March 2021, with respect to the objection to claims 4-7, 18 and 19, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive. The objection to claims 4-7has been maintained, while the objection to claims 18 and 19 has been withdrawn.
While the applicant is correct that the preamble recites “wherein generating the simplified mesh comprises,” that on its own would render the claim indefinite – as it would be unclear as to how the steps fit in with respect to claim 1, as claim 1 recites “generating a simplified quad mesh based on” a series of step and claims 4-7 recite “wherein generating the simplified quad mesh comprises” a series of steps. A potential amendment the applicant could make to overcome the objection to the claims would be to amend the claims to recite “wherein generating the simplified quad mesh further comprises.” 
Applicant’s arguments, see pages 10 and 11, filed 01 March 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20, along 
Claim 1 recites “the method comprising: generating a simplified quad mesh based on an input triangle mesh that represents the 3D object design, a preferred orientation associated with at least a portion of the input triangle mesh, and at least one mesh complexity constraint; performing one or more operations to convert the simplified quad mesh to a simplified T-spline; and performing one or more operations to crease one or more edges included in the simplified T-spline to generate a stylized T-spline, wherein the stylized T-spline represents a stylized design that is more convergent with the preferred orientation than the 3D object design.”  It is not immediately clear from either the claim language itself or when interpreted in light of the corresponding disclosure how a creasing operation is performed on one or more edges or what constitutes a crease, since an edge would already be folded/creased. The corresponding disclosure, sets forth that the creasing engine does not crease relative smooth edge angles (those less than a creasing threshold), but creases edge angles closer to a right angle, see paragraphs 51-53. However, it is unclear from the disclosure as to how the creasing operation is performed or what constitutes the crease. Is edge folded/creased more? Is the edge sharpened, such as what the crease tool in Maya does? Are distortions added to the edge, such that the edge appears to have bends and folds in it?  Are they a path of edges across which normal are discontinuous? Which operations are performed to crease the edge(s)? The disclosure and corresponding figures do not provide an illustration of said creasing. If the applicant means something other than folding/bending/creasing, it is noted that while an applicant acts as their own lexicographer, when the claim term is defined in such a way as to be contrary to ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on 
In addition, it is not clear as to how the “stylized design” is more convergent with the preferred orientation than the 3D object as set forth in the claim language or more broadly, how the “stylized design” converges to a specified orientation. The corresponding disclosure appears to only set forth the claim language itself – which does not set forth how the operation of generating the stylized T-spline makes it represent a stylized design that is more convergent with the preferred orientation than the 3D object design. Is this saying that given a 3D object design the stylized T-spline is stylized with respect to the preferred orientation after the automatic modification?
Applicant claims on page 10 of their remarks that the description paragraphs 7, 8, 33, 39, 45, and 51-56 in combination with the specific limitations recited in the claims is more than sufficient to enable any person skilled in the art to understand the meaning and scope of the claims. Paragraphs 7 and 8 provide a high level summary of the invention and do not clarify the scope of a creasing operation or stylized design being more convergent. Paragraph 33 details the determination of rates of changes in cross-sections, paragraph 39 is primarily directed toward the orientation set/propagation engine, and paragraph 45 is primarily directed to describing the simplified mesh 164. None of these paragraphs appear to be directed toward the creasing operation or the stylized design. While paragraphs 51-56 (inserted below, emphasis Examiners), do recite a creasing operation and stylized design, they fail to set forth what constitutes a crease or how the creasing operation is performed. Is the edge folded/increased more, such that it is folded/bended to a specific angle?  Is the edge sharpened, such as what the crease tool in Maya does?  Are distortions added to the edge, such that edge appears to have bends and folds in it?  Which operations are performed to crease the edge? The disclosure does not appear to provide an illustration of said creasing.  
The creasing angle threshold 168 is also referred to herein as a "creasing threshold." For each edge of the simplified quad mesh 164, the creasing engine 170 determines the "edge" angle between the two quads that meet at the edge. If the edge angle exceeds the creasing angle threshold 168 (e.g, 80 degrees), then the creasing engine 170 applies a crease to the corresponding edge of the simplified T-spline 162. Otherwise, the creasing engine 170 does not apply a crease to the corresponding edge of the simplified T-spline 162.

[0052] In this fashion, the creasing engine 170 does not crease relative smooth edge angles but creases edge angles that are closer to a right angle. After the creasing engine 170 finishes applying the creases to the simplified T-spline 162, the creasing engine 170 stores the creased simplified T-spline 162 as the stylized T-spline 172. Advantageously, selectively adding creases to the simplified T-spline 162 can improve both the manufacturability and the aesthetics of the stylized design represented by the stylized T-spline 172 relative to both the simplified design represented by the simplified T-spline 162 and the input design represented by the input triangle mesh 106. 

[0053] In alternate embodiments, the creasing engine 170 may perform any number of crease operations on the simplified T-spline 162 to generate the stylized T-spline 172 based on any relevant criteria and in any technically feasible fashion. For instance, in some embodiments, the creasing engine 170 may determine which edges to crease based on the simplified T-spline 162 instead of the simplified quad mesh 164. Further, the creasing engine 170 may determine which edges to crease based on the simplified T-spline 162 before fitting with the input triangle mesh 106, after fitting with the input triangle mesh 106, or without fitting with the input triangle mesh 106. In alternate embodiments, the creasing engine 170 may implement any type of rule, heuristic, algorithm, or trained machine learning model to determine which edges to crease. 

[0054] After the creasing engine 170 generates the stylized T-spline 172, the stylization subsystem 102 provides the stylized T-spline 172 to any number and type of software applications. Each of the software applications may perform any number of design, optimization, and/or manufacturing operations based on the stylized T-spline 172 and/or the stylized design represented by the stylized T-spline 172.

[0055] As depicted with dashed boxes and arrows, in alternate embodiments, the stylization subsystem 102 may optionally include the T-spline optimization engine 180 and/or the B-Rep generation engine 190. The T-spline optimization engine 180 performs constrained optimization (i.e., fitting) of the stylized T-spline 172 to generate an optimized T-spline 182. More precisely, the T-spline optimization engine 180 optimizes the positions of the vertices in the stylized T-spline 172 (i.e., the control points) based on any number and type of constraints and/or objectives associated with a preferred style and/or any number of additional requirements (e.g, performance requirements) specified by a user.

[0056] For example, a "bottom flattening" constraint could specify that all the vertices in the bottom faces are required to have the same height. Similarly, a "top flattening" constraint could specify that all the vertices in the top faces are required to have the same height. In 

In response to applicant’s arguments that the Examiner has conflated breadth of the claims with indefiniteness, outside of the cursory statement, applicant has not set forth how the examiner conflated the two. Rather, as noted in the most recent office action, and in the arguments above, the scope of the claims when interpreted in light of the corresponding disclosure is unclear.  For instance, with respect to crease, the Oxford English Dictionary defines a crease as “[t]he line or mark produced on the surface of anything by folding; a furrow in a surface, such as is caused by folding; a fold, wrinkle, ridge.” When the usage of crease is interpreted based on its plain and ordinary meaning in light of the corresponding disclosure, the scope of the claim is unclear. For instance, what does it mean to crease an edge? Does it mean to produce a second edge?, increase the intensity of the edge?, the angle of the edge?, sharpen the edge?, etc.  The portions of the specification cited by the applicant do not appear to provide clarity on the creasing operation or stylized design being more convergent.  Accordingly, the scope of the claim remains indefinite.
In response to the applicant’s arguments that the use of relative terminology in claim language…does not automatically render the claim indefinite. The most recent office action did not set forth a relative terminology in the indefiniteness rejection, rather it set forth that while an applicant acts as their own lexicographer, when the claim term is defined in such a way as to be contrary to ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 
Claim Interpretation
With respect to organic shape claimed in claim 13, the originally filed disclosure sets forth in paragraph 4 a definition for organic shape as “meaning that the resulting designs can have lumpy shapes that reflect the optimal way various forces can impact the shapes of the 3D objects making up the resulting designs.”
Claim Objections
Claims 4-7, and 18 are objected to because of the following informalities:  
It appears that claims 4-7 should reference back to the limitation in which they are generating so as not to create confusion with the existing steps. One possible solution would be to amend the claims to recite in part “wherein generating the simplified mesh further comprises.” 
Claim 18 appears as though it should recite in part “wherein performing the one or more operations to crease.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “the method comprising: generating a simplified quad mesh based on an input triangle mesh that represents the 3D object design, a preferred orientation associated with at least a portion of the input triangle mesh, and at least one mesh complexity constraint; performing one or more operations to convert the simplified quad mesh to a simplified T-spline; and performing one or more operations to crease one or more edges included in the simplified T-spline to generate a stylized T-spline, wherein the stylized T-spline represents a stylized design that is more convergent with the preferred orientation than the 3D object design.”  It is not immediately clear from either the claim language itself or when interpreted in light of the corresponding disclosure how a creasing operation is performed on one or more edges or what constitutes a crease, since an edge would already be folded/creased. The corresponding disclosure, sets forth that the creasing engine does not crease relative smooth edge angles (those less than a creasing threshold), but creases edge angles closer to a right angle, see paragraphs 51-53. However, it is unclear from the disclosure as to how the creasing operation is performed or what constitutes the crease. Is edge folded/creased more? Is the edge sharpened, such as what the crease tool in Maya does? Are distortions added to the edge, such that the edge appears to have bends and folds in it?  Are they a path of edges across which normal are discontinuous? Which operations are performed to crease the edge(s)? The disclosure and corresponding figures do not provide an illustration of said creasing. If the applicant means something other than folding/bending/creasing, it is noted that while an applicant acts as their own lexicographer, when the claim term is defined in such a way as to be contrary to ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on 
In addition, it is not clear as to how the “stylized design” is more convergent with the preferred orientation than the 3D object as set forth in the claim language or more broadly, how the “stylized design” converges to a specified orientation. The corresponding disclosure appears to only set forth the claim language itself – which does not set forth how the operation of generating the stylized T-spline makes it represent a stylized design that is more convergent with the preferred orientation than the 3D object design. Is this saying that given a 3D object design the stylized T-spline is stylized with respect to the preferred orientation after the automatic modification?
The examiner respectfully requests the applicant clarify the aforementioned claim limitations.
Dependent claims 9, 10, 18, and 19 recite creasing operations applied to the edges and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 1.
Claims 11 and 20 recite a substantially similar limitation as to that of claim 1 and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 1.
Claims 2-10 and 12-19 depend upon claims 1 and 11 and do not cure the noted deficiencies are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to the claims from which they depend.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613